DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "packing segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207102559 (hereinafter CN’559).
With respect to claim 13, CN’559 teaches a reformer tube (Figure 1, 10) for converting a hydrocarbon-containing feed into a synthesis gas product containing carbon oxides and hydrogen under steam reforming conditions (page 4), the reformer tube comprising:
(a)    a reaction chamber (2) comprising an outer, pressure-bearing casing tube (10), which is configured to receive heat from the outside (Translation:  page 4), wherein the casing tube (10) is demarcated at a first end from an adjacent outlet chamber (space marked by numeral (5) is similar to instant outlet chamber (B)) by means of a separating plate (plate partially closing the bottom end of reactor tube (2) illustrated but not numbered – similar to instant plate (6)) and is closed at a second end by means of a closure device (top part of the tube is closed similar to instant figures);
(b)    at least one structured packing disposed in the reaction chamber and containing a catalyst which is active for steam reforming (page 6, para. 5);
(c)    an inlet (4) for a feed gas stream comprising the hydrocarbon-containing feed arranged on the reaction chamber (2), where the inlet (4) is disposed at an end of the reaction chamber (2) closest to the separating plate and is in fluid communication with a gas inlet into the structured packing (as illustrated);
(d)    a heat exchanger tube (5) disposed within the reaction chamber (2) and within the structured packing and having a heat exchanger inlet end (at the upper end thereof) that is in fluid communication with a gas outlet (space at the top part of and within the reactor tube (2)) from the structured packing, wherein the heat exchanger tube (5) further comprises a heat exchanger outlet end (lower end of tube (5)) that is in fluid communication with the outlet chamber/(space marked by numeral (5) similar to instant outlet chamber (B)), where the feed gas stream flows, after entry into the reaction chamber, firstly through the structured packing and subsequently counter-currently through the heat exchanger tube (5), wherein the heat exchanger tube (5) and the synthesis gas product stream flowing through the heat exchanger tube are in a heat exchange relationship with the structured packing and the feed gas stream flowing through the structured packing (as illustrated) (page 4, 1st full paragraph);
(e)    a collection conduit (6) for the synthesis gas product which is in fluid communication with the outlet chamber (as illustrated)/(space marked by numeral (5) similar to instant outlet chamber (B)), where
(f)    the outlet end of the heat exchanger tube passes through the separating plate, opens into the outlet chamber/(space marked by numeral (5) similar to instant outlet chamber (B)), (as illustrated), and is in fluid communication with the collection conduit (6) so that the synthesis gas product can go from the reaction chamber (2) via the outlet chamber/(space marked by numeral (5) similar to instant outlet chamber (B)) into the collection conduit (6) (as illustrated).
Regarding limitations recited in claim 13 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. hydrocarbon-containing feed) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 14, CN’559 teaches wherein the casing tube (10) and the heat exchanger tube (5) have a circular cross section and the structured packing has an annular cross section and the casing tube (10) (page 6), the structured packing and the heat exchanger tube (5) are arranged coaxially and concentrically, with the structured packing being arranged between the inner wall of the casing tube (10) and the outer wall of the heat exchanger tube (5) so as to form an essentially gastight closure (as illustrated).
With respect to claim 15, CN’559 teaches wherein the reformer tube (10) is arranged upright, with the reaction chamber (2) being arranged in the upper region and the outlet chamber/(space marked by numeral (5) similar to instant outlet chamber (B)) being arranged in the lower region and the feed gas stream (entering via inlet (4)) flowing from the bottom upwards through the structured packing (as illustrated).
With respect to claim 16, CN’559 teaches wherein both the structured packing and the heat exchanger tube (5) consist of individual modules or segments/(one segment of the structured packing is inside a reaction chamber (2), there are a plurality of reaction chambers (2) thereby providing a plurality of segments or a plurality of individual modules of the structured packing within the furnace tube (1); also the heat exchanger tube (5) comprises a segment inside furnace tube (1) and another segment outside – as illustrated), with each heat exchanger tube segment being equipped with a support or bearer device/(upper and lower grid plate) for the associated packing segment (page 11).
With respect to claim 17, CN’559 teaches wherein the reaction chamber (2) comprises at least one region which contains a bed of a particulate, solid catalyst which is active for steam reforming (pages 4 and 6).
With respect to claim 18, CN’559 teaches wherein the region containing the catalyst bed (within casing tube (10)) is formed by the corresponding packing segment being left out but the associated heat exchanger tube (5) segment being present – segment of casing tube (10) includes a segment of heat exchange tube (5) extending outside of furnace tube (1) but does not have packing segment within (page 11).
With respect to claim 20, CN’559 teaches reformer furnace (1) comprising a lid/(top side), a bottom, walls (as illustrated) clad or lined with refractory material/(insulating sleeve) (page 6: last para – page 7: first para.), and an interior space formed thereby, wherein the reformer furnace (1) further comprises at least one reformer tube (10) as claimed in Claim 13, as set forth above, and at least one burner (3) configured to heat the reformer tube (10), wherein the at least one reformer tube (10) and the at least one burner (3) are disposed in the interior space (as illustrated) or in a secondary space that is in fluid communication with the interior space.
With respect to claim 21, CN’559 teaches wherein the at least one reformer tube (10) is arranged upright in the interior space (of furnace (1)), where the part of the reformer tube (10) encompassing the reaction chamber (2) is arranged at least partly in the interior space and the part of the reformer tube (10) encompassing the outlet chamber/(space marked by numeral (5) similar to instant outlet chamber (B)) is arranged at least partly outside the interior space (as illustrated).
With respect to claim 22, CN’559 teaches wherein the inlet (4) for the feed gas stream comprising the feed is also arranged outside the interior space (as illustrated).
With respect to claim 23, CN’559 teaches wherein a plurality of reformer tubes (10) (page 9: 3rd full para.) and burners are arranged in the interior space and in that the longitudinal axes of flames produced by the burners are directed parallel to the longitudinal axes of the reformer tubes (10) (as illustrated in Figure 1).
With respect to claim 24, CN’559 teaches a process for producing synthesis gas by catalytic steam reforming of hydrocarbon-containing feed under steam reforming conditions in the presence of a solid catalyst which is active for steam reforming (page 4), the process comprising the following steps:
(a)    catalytically converting the hydrocarbon-containing feed in the presence of steam under steam reforming conditions into a synthesis gas product containing carbon oxides and hydrogen (page 4); and
(b)    discharging the synthesis gas product (page 8), wherein the catalytic conversion in step (a) is carried out in a reformer tube (10) according to Claim 13, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 
CN 207102559 (hereinafter CN’559), as applied to claim 13 above, and further in view of DeCourcy et al. (US 2013/0274508 A1).
With respect to claim 19, CN’559 discloses all claim limitations as set forth above but fails to teach wherein the heat exchanger tube is at least partly filled with a bed of inert bodies or is provided on its inside with guide plates.  DeCourcy teaches an apparatus comprising heat exchanger tubes provided on its inside with guide plates/inserts in order to enhance heat transfer (para. [0106]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the heat exchange tube of CN’559 on its inside with guide plates/inserts, as taught by DeCourcy, in order to enhance heat transfer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							2/26/2021Primary Examiner, Art Unit 1725